Citation Nr: 0931783	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a chronic 
impairment of the eyes.

3.  Entitlement to service connection for a chronic 
impairment of the eyes.

4.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1970 to March 
1972.  The Veteran also served on active duty from October 
1977 to May 1984, but was discharged from this second period 
of duty under other than honorable conditions.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2005 and September 
2006 rating decision of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in Portland, Oregon.

The Board notes that although additional medical evidence was 
submitted at the March 2009 hearing, in a March 2009 VA Form 
21-4138, the Veteran waived his right to have this evidence 
reviewed in the first instance by the RO.  Additionally, 
prior to the hearing, four pages of medical evidence had been 
received.  This evidence is date-stamped from December 2008 
and was received  after the last supplemental statement of 
the case.  However, this evidence pertains exclusively to the 
Veteran's foot condition which is being remanded, and is not 
in any way pertinent to the other claims on appeal.  A waiver 
for this December 2008 evidence is not necessary, nor is the 
initial consideration of this evidence by the RO.

During the March 2009 hearing before the undersigned judge, 
the Veteran and his representative withdrew the issue of 
entitlement to service connection for hypertension from 
appeal. As such, this issue will not be addressed by the 
Board and is considered to be properly withdrawn in accord 
with 38 C.F.R. § 20.204.

The Board additionally notes that the issue of entitlement to 
service connection for posttraumatic stress disorder was 
recharacterized at the March 2009 hearing to include a claim 
for service connection for any psychiatric disorder.

The issues of entitlement to an increased rating for 
bilateral pes planus and entitlement to service connection 
for PTSD and any other psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the Veteran 
entered active duty with pre-existing head injury residuals.

2. There is clear and unmistakable medical evidence that 
active duty did not cause any pre-existing head injury 
residuals to undergo increase in disability or aggravation.

3.  In a December 1987 rating decision, the RO denied service 
connection for an eye condition.

4. The evidence pertaining to the Veteran's eye condition 
received subsequent to the December 1987 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

5.  The Veteran's bilateral dry eye and convergence 
insufficiency have been etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for head injury 
residuals have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

2.  The December 1987 rating decision that denied service 
connection for an eye condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).
	
3.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for an eye condition.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  The criteria for service connection for bilateral dry eye 
and a convergence insufficiency have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Residuals of Head Injury
In this case, the Veteran's basic contention is that service 
connection is warranted for his present head injury residuals 
because they were aggravated by active service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed preservice 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service. 
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board notes that the Veteran complained of 
a history of head injury and dizzy spells at entry into 
service on his April 1970 Report of Medical History.  The 
examiner made a somewhat illegible notation in this regard, 
although the word "dizzy" is clearly apparent.  Moreover, a 
service treatment note from October 1970 in which the Veteran 
sought treatment for dizziness, stated the Veteran had been 
struck in the head with a baseball prior to service.  Based 
on these records, the Board finds the Veteran entered service 
with a pre-existing head injury.  

As described above, in deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Here, the October 1970 service treatment record described 
above indicates the Veteran was struck in the head during 
basic training.  This is consistent with the Veteran's 
contentions throughout the record that he sustained a blow to 
the head during hand-to-hand combat in training that worsened 
his preexisting condition.

Despite this, the Board cannot find that the evidence 
demonstrates a measurable worsening the condition because of 
service.  For example, the Veteran underwent a skull series 
in October 1970 and the results were negative.  On his 
separation examination in February 1972 the examiner found no 
abnormalities relating to the Veteran's head and no 
complaints in that regard were noted.  On a service 
examination report from September 1977 he reported no trouble 
with dizziness or the head injury.  While he complained of 
dizziness in a January 1978 treatment record, the record 
makes no mention of the severity or frequency of the 
dizziness.  In December 1978 he complained of headaches and 
general weakness but it appears the examiner felt this was 
related to his elevated blood pressure.  In June 1979 and 
October 1979 he complained of headaches but on both occasions 
they were found attributable to a cold.  On a service medical 
examination in December 1980 no abnormalities were found with 
regard to the Veteran's head and he made no complaints.  On a 
Report of Medical History in May 1984 the Veteran again 
denied any complaints of dizziness, fainting spells, or head 
injury residuals.  The service medical examination in May 
1984 found no abnormalities of any kind related to the 
Veteran's head.

Significantly, in a January 2008 VA neurological examination, 
the examiner found, "[t]he Veteran had vertigo as a 
preexisting condition from an injury sustained as a child. He 
reported this on his entry exam into the military. He reports 
that the vertigo was exacerbated during the military. 
However, he left the military and then returned again to 
active duty in spite of his claim. Additionally, the Veteran 
has a history of alcohol use that he discontinued in 2003, as 
well as hypertension and hypothyroidism. The hypothyroidism 
was diagnosed in 2003. Both diagnoses may have vertigo as 
associated symptoms. The Veteran's vertigo is less likely 
than not caused by or a result of the trauma during hand-to-
hand combat training."

In sum, these records do not contain any objective findings 
of a worsening of the condition as the result of service and 
to the contrary, the January 2008 report attributes the 
Veteran's preexisting head injury residuals to causes other 
than service.  Aggravation may not be conceded in this case.  
The above information constitutes clear and unmistakable 
evidence that the Veteran's head injury was not aggravated by 
service.  Moreover, the only nexus opinion associated with 
the claims file as to this issue is the negative opinion of 
the January 2008 examiner.

The Board notes that the Veteran has submitted a news article 
on the causes and symptoms of closed head injuries.  The 
Court has held that such a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).

In this case, the Board finds that the literature submitted 
is not supportive because it does not address the issue of 
aggravation of pre-existing head injuries.  It is also 
outweighed by the more probative VA physician's opinion 
because the article does not discuss the relationship between 
head injuries and head trauma with the degree of certainty 
required to establish a plausible causality of nexus, the VA 
examiner is a trained medical professional, the VA opinion 
was based on a specific history supported by documentation, 
clinical findings, and diagnosis of this Veteran, and the VA 
opinion was supported by specific bases. 

Finally, the Board observes that the medical records and lay 
evidence shows that the Veteran received continued treatment 
for dizziness after he was discharged from active duty until 
the present day. However, based on the finding that the 
Veteran's head injury preexisted service and were not 
aggravated during service, an award of service connection on 
the basis of continuity of symptomatology in accordance with 
38 C.F.R. § 3.303(b) is not appropriate.

For all of the above reasons, service connection must be 
denied.

Eye Condition

In December 1987 the RO denied the Veteran's claim for 
service connection for an eye condition.  In January 1988 the 
Veteran was notified of his appellate rights but he did not 
appeal the decision.  It became final.  In January 2004 the 
Veteran sought to reopen his claim, and the claim was denied 
by the RO in a January 2005 rating decision.  The Veteran 
expressed his disagreement with the RO's decision, and the 
present appeal ensued.

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  As noted above, the Board finds that 
the Veteran's claim to reopen was filed in January 2004.  For 
such claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Since the December 1987 denial, VA examination reports, VA 
treatment notes, private medical records, lay evidence, and 
hearing testimony have been associated with the file.  This 
constitutes "new" evidence because it was not previously 
submitted and is not cumulative or redundant of prior 
evidence.  The evidence is also "material" because it 
contains information not previously established that raises a 
reasonable possibility of substantiating the claim, as a 
January 2008 VA examination report links the Veteran's eye 
conditions to symptomatology documented in service.
This new and material evidence also satisfies the three 
requirements for service connection as described above.  To 
begin, the Veteran has been diagnosed with bilateral dry eye, 
as well as a convergence insufficiency, documented, for 
example, in a January 2008 VA examination report.

In addition, the Veteran's service treatment records show 
that he complained of eye pain.  In September 1970 he 
complained of eye pain while reading and sought treatment in 
that regard.  In November 1971 he complained that "near 
work" made his eyes hurt.

As for nexus evidence, the January 2008 VA examiner found, 
"[i]t is reasonable to assume the burning while in 1970 was 
caused by dry eye, although no documentation of this was 
noted and no treatment was given. It is reasonable to think 
the convergence insufficiency diagnosed in July 1982 may well 
have been present in his period of honorable service and a 
cause of his symptoms since his complaints were the same. It 
may have just been undiagnosed on his earlier visits and 
investigation could have depended upon [the] provider."  

There are no nexus opinions to the contrary of this in the 
claims file. As such service connection for the Veteran's 
chronic eye impairments is warranted. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2004, and May 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection for 
head injury residuals, the Veteran is not prejudiced by the 
failure to provide him that further information.  For all of 
these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

It is further noted that as the eye issue on appeal involves 
whether new and material evidence has been received, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new 
and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopened and granted the Veteran's claim, any deficiency with 
respect to notice regarding new and material evidence is 
moot.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had hearings before the RO, as 
well as before the Board.  He has been afforded VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for residuals of a head injury is denied.

Service connection for bilateral dry eye and a convergence 
insufficiency is granted.
REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in increased 
rating and service connection claims.  Notice needs to be 
provided to the Veteran in this regard. 

As for his bilateral pes planus claim, a remand is necessary 
in order to afford the Veteran a current VA examination 
before the claim is adjudicated.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In 
February 2009 the Veteran underwent surgery to his right 
foot.  This included a sesamoidectomy of the right first 
digit and the injection of a small joint on the right first 
MPJ.  The claims file contains medical documentation of these 
procedures, however the complete status of the Veteran's 
service-connected disability post surgery for VA rating 
purposes should be assessed and any post-operative treatment 
records should be obtained.  The Board additionally notes a 
March 2009 letter from Brooke R. Beckmann, D.P.M., which 
supports the increased severity of the Veteran's current 
status, as the letter states the Veteran "meets the 
requirements of the severe level rating 30 for acquired 
flatfoot 5276."  This opinion should be considered on VA 
examination and a post-surgical assessment should be made as 
to whether the Veteran currently meets, or possibly exceeds, 
the criteria for a 30 percent evaluation.

As for his psychiatric claims, at the March 2009 hearing the 
Veteran clarified his position and indicated that he is 
seeking service connection for both PTSD as well as any other 
psychiatric disorder.  Thus far, the claim has only been 
developed as entitlement to service connection for PTSD.  A 
review of the claims file reveals an abundance of evidence, 
for example, on the Veteran's dysthymic disorder, to include 
lay evidence, medical nexus opinions, and opinions on 
continuity of symptomatology that have not been considered by 
the RO.  The Veteran should be afforded VCAA notice for this 
claim, and all proper development should be undertaken.  The 
United States Court of Appeals for Veterans Claims has held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In that vein, the Board notes that in a November 1999 Board 
decision, service connection was denied for any acquired 
psychiatric disorder other than PTSD, in addition to PTSD.  
As such, Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
Veteran must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  While the VCAA letters 
of record in this regard are adequate as to the Veteran's 
claim for PTSD, they are insufficient as to the claim for any 
other psychiatric disorder.  A review of the 1999 Board 
decision reveals that service connection for any acquired 
psychiatric disorder was denied based on the lack of in-
service documentation of the condition and inadequate nexus 
evidence linking the condition to service.  Kent-compliant 
notice must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facility in Portland.  Do not 
associate duplicate records with the 
file.  Ask the Veteran if he has received 
recent treatment from any other VA or 
private facility and obtain and associate 
with the claims file any such records.

3.  Schedule the Veteran for a VA 
examination in order 
to determine the current severity of his 
bilateral pes planus.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of 
Diagnostic Code 5276.  The rating 
criteria of Diagnostic Code 5276 must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

4.  As for his claim for service 
connection for any psychiatric disorder, 
send the Veteran corrective VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b), that includes, but is not 
limited to, what medical and lay evidence 
is needed to substantiate his service 
connection claim.  Also provide the 
Veteran with proper notice, under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), of the 
full and complete definitions of new and 
material evidence, and of the unique 
character of the evidence required to 
reopen his previously adjudicated claim 
for service connection for any other 
acquired psychiatric disorder. 

 Thereafter, carry out all appropriate 
development of the claim.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


